Citation Nr: 0724625	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-21 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a stomach 
condition.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for herniated nucleus 
pulposus (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The veteran and his spouse testified at a Board hearing in 
March 2006, and provided a waiver of RO consideration of new 
evidence thereafter submitted.


FINDINGS OF FACT

1.  The veteran's PTSD more nearly approximates the rating 
criteria for a 70 percent evaluation.

2.  The evidence of record does not show the veteran having a 
currently diagnosed stomach condition. 

3.  The RO denied service connection for a low back 
disability in October 1997 and notified the veteran of the 
decision and of his appellate rights; but, he did not timely 
appeal that determination, and the decision became final.

4.  Evidence received since October 1997 is not material; 
thus, it is not sufficient to reopen the veteran's claim of 
entitlement to service connection for a low back disability


CONCLUSIONS OF LAW

1.  The criteria for disability rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Codes 9411, 9440 (2006).

2.  The RO's unappealed October 1997 decision that denied 
service connection for a low back disability is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (1997). 

3.  Evidence received since the October 1997 RO rating 
decision is not material; the claim of entitlement to service 
connection for a low back disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

4.  A stomach disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In two letters, dated in December 2003 and March 2005, the RO 
satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand from the 
notices what was needed to substantiate the claims decided 
herein, and thus the essential fairness of the adjudication 
was not frustrated.  Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Here, adequate notice was not provided 
to the veteran regarding the fifth element identified by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess.  Because the Board finds that the preponderance of 
the evidence supports an increased disability rating for the 
veteran's PTSD, this remaining notice issue, regarding the 
effective date of the award, will be addressed by the RO when 
implementing this decision.  Additionally, in regard to the 
veteran's remaining claims, because the preponderance of the 
evidence is against these claims, the Board finds that he has 
not been prejudiced since any issue as to an appropriate 
effective date is moot.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in January 2004 and June 2005, he was afforded 
formal VA examinations to assess the existence, extent, and 
possible etiologies of any stomach disorder or back 
disability found, as well as the severity of his PTSD.  As 
such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claim.  



Background & Analysis

I. PTSD

The veteran is seeking entitlement to an evaluation in excess 
of 50 percent for service-connected PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The regulations establish rating criteria for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when it results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

It is rated 70 percent disabling when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately or 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  

It is rated 100 percent disabling when it results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); or 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Codes 9411, 9440.

In evaluating the evidence, the Board has noted the Global 
Assessment of Functioning (GAF) scores that clinicians have 
assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 41 to 50 is meant to reflect an examiner's 
assessment of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95. 

The veteran was awarded service connection for PTSD in an 
August 2001 rating action.  It was evaluated as 50 percent 
disabling, effective from January 2001.  The veteran 
submitted his current claim in October 2003.  VA clinic 
notes, dated in January 2003, reveal that the veteran's 
affect was flat to blunted, with depression, and he had 
irritability with anger.  He was alert and fully oriented 
with no suicidal or homicidal ideations.  The veteran 
reported a lack of motivation and tolerance for other people; 
a GAF score of 48 was assigned.  

VA clinic notes, dated in May 2003, reveal that the veteran's 
affect was euthymic and constricted, and his mood was 
dysphoric and depressed.  He had a logical, linear thought 
process with fair judgment and insight.  He did have suicidal 
thoughts.  The veteran reported insomnia with nightmares, 
depression, and difficulty getting along with other people.  
GAF scores, assigned by different examiners on the same date, 
were 43 and 48.  

A VA examination was conducted in January 2004.  At that 
time, the veteran reported sleeplessness, nightmares with 
Vietnam flashbacks, being easily startled, an avoidance of 
crowds, and being bothered by anything with violence.  The 
examiner noted that while the veteran was cooperative with 
normal speech, he displayed considerable anxiety.  His mood 
was anxious and depressed, and his thought process was 
logical.  Hallucinations were not complained of and no 
delusional material was noted.  He denied suicidal or 
homicidal ideations.  The examiner diagnosed him as having 
PTSD and assigned a GAF score of 46.

VA clinic notes, dated in February 2004, reveal that the 
veteran's was oriented and cooperative with normal speech.  
He had a logical, linear thought process with good judgment 
and fair insight. The veteran reported decreased 
concentration and hypnagogic hallucinations.  His affected 
was frustrated and constricted, and he had chronic suicidal 
ideations.  A GAF score of 50 was assigned.

VA clinic notes, dated in September 2004, reveal that the 
veteran's affect was constricted, sad, and had no lability; 
his mood was irritable and sad.  He was cooperative with 
normal speech, clear cognition, and constant leg jiggling.  
He denied suicidal or homicidal ideations.  The veteran 
reported improved irritability, but persistent 
hallucinations/nightmares.  A GAF score of 50 was assigned

At his March 2006 Board hearing, the veteran reported that he 
has uncontrollable anger, he remains alone 90 percent of the 
time, he has no friends outside of his family, he 
occasionally attends church, and he has contemplated suicide 
on several occasions.  His wife testified that he is easily 
started, has angry outbursts several times a week, frequent 
nightmares cause him to have trouble sleeping, and he 
displays obsessive behavior, particularly with placement of 
personal items and guns.

In looking at the evidence as a whole, the veteran's PTSD 
warrants an increased rating under the rating criteria.  Most 
of the symptoms listed in the rating criteria for a 70 
percent rating are present in this case.  For example, the 
evidence shows symptoms of suicidal ideation; obsessional 
rituals; near-continuous depression; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
and an inability to establish and maintain effective 
relationships.  GAF scores assigned (43 to 50) reflect 
serious symptoms and severe impairment.  

The Board notes that the evidence demonstrates that the 
veteran's PTSD disability picture more nearly approximates 
the criteria for a 70 percent rating, than a 100 percent 
rating.  Most of the symptoms listed in the rating criteria 
for a 100 percent rating are absent in this case.  For 
example, the evidence does not show symptoms of gross 
impairment in thought processes or communication; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
or disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Accordingly, a 
70 percent rating and no more is warranted for the veteran's 
PTSD, and to this extent the appeal is granted.  

II.  Stomach Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he currently has a stomach disorder 
that had its onset during his military service.  

Service medical records indicate that the veteran sought 
treatment for stomach cramps in February 1969; however, no 
diagnosis of a stomach condition was rendered.  The veteran 
underwent a hernia operation in June that same year.  His 
separation examination, dated in July 1969, is negative for 
any complaint or diagnosis of a stomach condition, and his 
health was found to be normal.

A VA examination was conducted in January 2004.  At that 
time, the veteran made no claims of any stomach problems 
related to his hernia repair, or a previous automobile 
accident.  The examiner noted that the veteran's abdomen was 
soft and non-tender, with no evidence of a recurrent hernia.  
It was indicated that a stomach problem was not found and the 
veteran was diagnosed as having a postoperative status left 
inguinal hernia without complications. 

At his March 2006 Board hearing, the veteran testified that 
while his stomach condition has not been severe, it has been 
persistent since Vietnam.  He indicated that he received 
treatment in 1978 at the Doctor's Hospital in Little Rock, 
Arkansas, for an ulcer, and he requested additional time to 
submit these records.  A 60 day continuance was granted to 
the veteran so that he could obtain and submit those medical 
records for consideration.  The records subsequently 
submitted do not reflect the presence of a stomach disorder.  
It is unclear why they were submitted.  

Following review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
a stomach condition.  A current diagnosis of a stomach 
condition is not shown by the evidence of record.  There must 
be evidence of the current existence of a claimed disability 
in order for service connection to be granted for that 
disability.  See Rabideau, supra.  


III.  Low Back Disability

In an October 1997 rating decision, the RO denied service 
connection for a low back disability on the basis that the 
evidence failed to establish a relationship between the 
veteran's current low back disability and any injury or 
disease he suffered during military service.  Notice of this 
decision and his appellate rights were sent to the veteran 
that same month.  Because the veteran did not submit a timely 
Notice of Disagreement (NOD) to this rating decision, it 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (1992).  

The veteran filed an application to reopen his claim of 
service connection for a low back disability in October 2003.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under 38 C.F.R. § 3.156(a) (2006), "new and material 
evidence" means evidence not previously submitted to agency 
decision-makers that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  

Evidence associated with the claims folder since the RO's 
October 1997 rating decision includes post-service private 
medical records, dated from January 2002 to March 2006; VA 
medical records, dated from October 2002 to October 2004; and 
a June 2005 VA examination.  These records do not provide 
evidence of a relationship between the veteran's current low 
back disability and any injury or disease he suffered during 
military service.  In fact, the VA examiner opined that the 
veteran's current back condition was more likely related to 
his activities in employment, and cited an intervening, 
employment-related back injury that occurred in 1992.  
Furthermore, the examiner stated that he was "unable to 
say" that the veteran's current back disability was related 
to the events that occurred while he was in the military 
without conjecture.  Accordingly, this evidence does not 
serve to establish a previously unestablished fact necessary 
to substantiate the claim.  Consequently, VA has not received 
new and material evidence to reopen the veteran's claim, and 
this appeal must be denied.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD is granted.

Service connection for a stomach condition is denied.

Material evidence not having been submitted, the application 
to reopen a claim of service connection for a low back 
disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


